Hill, C. J.
The defendant failing to amend his plea as indicated by the court, and, without such amendment, the plea setting up no defense, the court properly struck it on demurrer. ■ Judgment affirmed.
The plaintiff demurred to this plea, on the ground that no good defense was set out, and the demurrer was sustained, the court rendering the following judgment: “Paragraphs 5, 6, and 7 of the plea are stricken. Unless paragraph 4 is amended within ten days from this date, by alleging directly that, the plaintiff knew of the .alleged agreement, the entire plea will be stricken.”
Scott & Davis, for plaintiff in error..
'Walter B. Brown,' contra.